Citation Nr: 0308626	
Decision Date: 05/07/03    Archive Date: 05/15/03

DOCKET NO.  02-13 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents Educational Assistance under 
Title 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Mason, Senior Counsel


INTRODUCTION

The veteran served on active duty from 1954 to 1975; he died 
in June 1999.  The appellant is the veteran's surviving 
spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a  
May 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  
The appellant and her representative appeared before the 
undersigned Veterans Law Judge at a hearing via 
videoconference in January 2003.  


REMAND

At her January 2003 hearing, the appellant testified that the 
veteran's private physicians advised her that the cause of 
the veteran's death was related to his service in Vietnam.  
While private medical records are present in the claims file, 
there are no statements from the veteran's private physicians 
as to the cause of the veteran's death.  Under VCAA, the VA 
has the duty to assist the appellant in the development of 
her claim.  

Accordingly, this case is REMANDED to the RO for the 
following action:

  1.  The RO should request the appellant 
to identify all health care providers 
including Dr. M. Brumley, who treated the 
veteran for prior to his death and 
provided opinions to her that the 
veteran's death was related to his 
Vietnam service.  The RO should request 
copies of these medical opinions.

2.  The RO should refer the records in 
this case to an appropriate VA medical 
specialist for an opinion as to whether 
it is at least as likely as not that the 
cause of the veteran's death was related 
to his active service to include service 
in Vietnam.  A complete rationale for the 
decision should be provided.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



